Citation Nr: 0008181	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1988 to April 1989, and had active service from March 1990 to 
April 1991.

This appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland in 
August 1991.

The veteran and his mother provided testimony at a hearing 
before a Hearing Officer at the RO in November 1992; a 
transcript is of record.

The case was remanded by the Board in March 1999 for 
clarification as to the veteran's desire to appear before a 
Member of the Board at the RO.  In a September 1999 signed 
statement, the veteran indicated that he no longer wanted a 
hearing, and requested that his case be returned to the Board 
for further appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed. Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).



A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  The 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1999).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a) (1999).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  

It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.



The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court finds that a condition that worsened during service 
and then improved due to in-service treatment to the point 
that it was no more disabling than it was at induction is 
analogous to a condition that has flared up temporarily.  
However, Section 3.306 provides that the 'ameliorating", 
"usual effects" of "medical or surgical treatment" "will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service."  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  

Furthermore, the Court concludes that the question of whether 
there has been an increase in disability during service must 
be answered in the affirmative before the presumption of 
aggravation attaches.  Accordingly, the Court holds that 
where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
the treatment have ameliorated the disability so that it is 
no more disabling than it was at entry into service, the 
presumption of aggravation does not attach.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).



Finally, while the provisions of 38 C.F.R. § 3.303(c) (1999) 
usually preclude the grant of service connection for a 
congenital or developmental anomaly such as latent 
schizophrenia or a personality defect for instance, under 
certain circumstances, service connection may be granted on 
the basis of aggravation.  See Thompson v. United States, 405 
F.2d 1239 (Ct.Cl. 1969); Monroe v. Brown, 4 Vet. App. 513 
(1993); and related VA General Counsel Precedent Opinions.  

In the latter instance, it was noted, in part, that when a 
defect or disease is of a congenital or developmental nature, 
there is justification for finding that the disease 
preexisted service (and thereafter, the issue is whether 
there was inservice aggravation).  See also Monroe v. Brown, 
4 Vet. App. 513 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  


Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  In that regard, the veteran in this case has not put 
VA on notice of the existence or availability of other 
specific or pertinent evidence.


Factual Background 

Service medical records show that in service, in the Fall of 
1990, the veteran became unhappy with his command situation, 
and complained that he was depressed.  He had experienced 
insomnia, low self esteem, and suicidal ideation and felt 
that he was being treated differently from others.

In December 1990, the veteran went on leave and experienced 
mood swings, increased sleep problems and was hospitalized 
with suicidal ideation.  At that time, while alert, he had 
constricted affect.

On hospitalization in January 1991, the veteran described a 
history of family chaos since he was a child; he himself had 
had trouble controlling his temper and would throw things 
well into his teenage years.  He reported that he had few 
friends at that time and had joined the military against the 
advice of his family after being unsuccessful in a college 
situation.  Diagnosis was avoidant personality disorder.

The veteran's separation from the service was effectuated on 
the basis of unsuitability due to a long-standing personality 
disorder.

On VA examination in June 1991, the veteran had few 
complaints other than some problems sleeping.  He was 
described as somewhat subdued but was otherwise unremarkable.  
The diagnosis was "acute schiozophreniform reaction".  The 
examiner felt that the veteran still had some problems, but 
that there was no sign of any acquired mental disorder.

An extensive report is of record from a private facility, 
Mayfield Neurology, dated in May 1993.  The veteran gave a 
history of having had mental health problems in service; he 
was not having such problems now.  Extensive testing was 
undertaken, results of which are in the file.  The examiner 
concluded that the veteran had more of a characterological 
problem than any acute or chronic emotional disturbance.  

It was felt that the veteran most probably had a narcissistic 
personality disorder with some paranoid features.  It was 
opined that what he had had in service had been best 
described (in the past while in service) in diagnostic terms 
as an adjustment disorder.  However, it was felt that this 
was set up by the military stresses and that there was no 
sign of residuals at present.

On VA examination in June 1993, the veteran said that he was 
a full-time student.  While he said his studies were 
difficult, he was able to manage.  He lived with his mother 
who was disabled from back problems.  The veteran described a 
difficult time growing up without a father in the home, and 
being pushed by an aunt to do well in school, etc.  He gave 
an extensive history of problems as a child and young adult.  

The veteran reported a family history of his mother having 
experienced a nervous breakdown, a fact which was also known 
by the examiner.  The veteran described his personality as 
being shy with very poor self esteem.  He had not 
participated in sports other than in supportive roles.  He 
had earlier heard voices of some sort telling him to do one 
or another thing, but was no longer hearing these.  And 
although he appeared cautious he appeared to be in good touch 
with reality.  

The examiner reported that he did not detect any depressive 
symptoms or any hypomanic or manic behavior.  And although 
behaviorally the veteran did seem fidgety and anxious, the 
interview was otherwise within normal limits.  The examiner 
concluded that the veteran had a history of having had a 
single acute episode of major depression in remission with 
probably narcissistic personality and avoidant personality.  
His Global Assessment of Functioning (GAF) was felt to be at 
a level of 80.  The examiner felt that after he had been 
released from the military, which had been a stressful 
situation for him, and during which time he had had 
depression, he had since rebounded.

The veteran submitted a statement to the effect that he had 
not been seen other than at the VA facility. 

An August 1997 VA examination report by a board of two 
psychiatrists shows an extensive interview was undertaken and 
is of record in great detail with regard pre-service, in 
service and since service.  The examiner felt that the 
veteran had no diagnosis on either Axis I or II.  His GAF was 
80-85.  

It was noted under Axis III that he had a past history of 
headaches; and under Axis IV he had been exposed to stressful 
experience in the Navy training; that he had mood disorder 
for which he had had brief hospital stay; that he had since 
had marital problems and had just changed jobs but seemed to 
be doing better in his marriage and at work.  There was felt 
to be no need for treatment.

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

In this case, although there were signs of a psychiatric 
disturbance while the veteran was in service, there is no 
evidence at present of an acquired psychiatric disorder.  
Accordingly, medical experts have logically and repeatedly 
been unable to conclude that the veteran currently has a 
chronic acquired psychiatric disorder linked to his service 
on any basis.  

In this regard, it is noted that the veteran may or may not 
have an underlying personality defect of some sort, but 
nonetheless, this becomes irrelevant since there is no 
evidence of inservice aggravation thereof.  

Accordingly, two of the three pivotal elements of a well 
grounded claim have not been met, and the claim must be 
denied.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

